 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDof false union propaganda, the record contains no evidence support-ing the assertion.Indeed, Arthur Herzog, the Employer's vice presi-dent, testified that this defense rests on a leaflet (received in evidence)distributed by the Petitioner during its organizational campaign. Theleaflet mentioned certain raises granted by the Employer to its officeand clerical employees, excluded from the voting group, and the in-creases which the Petitioner intended to demand for the productionand maintenance employees if it won the election. It added that wageincreases not covered by collective bargaining contracts could be with-drawn by an employer. The leaflet does not otherwise speak of wageincreases.Accordingly, we find, as did the hearing officer, that the Employer'sconduct in promising wage increases on the eve of the election im-properly affected the results of the election .5We therefore adopt thehearing officer's recommendation, and shall set aside the election.Wewill direct a new election at such time as the Regional Director ad-vises the Board that the' circumstances permit a free choice amongthe employees herein concerned.OrderIT IS HEREBY ORDEREDthat the election held on October 3, 1950,among the employees of Direct Laboratories,Inc., Buffalo,New York,be, and it hereby is,set aside.s In view of this finding,we deem it unnecessary to pass upon the other allegation madeby the Petitioner in support of its objections.WALTERJ.AND JOSEPHVAUGHN,D/B/AVAUGHNBROTHERS;SAMJ.MILLER;J.G. CAGLE;R. L. GRANGER;O.M. GRANGER;AND N. H.CAGLEandINTERNATIONALUNION OFOPERATING ENGINEERS,AFL,PETITIONER.CasesNos. 15-RC-141,122,424,425,445,and 465.May 10, 1951Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Charles A.Kyle, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].94 NLRB No. 64. VAUGHN BROTHERS383Upon the entire record in this case, the Board finds :1.Each of the Employers is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to represent certainemployees of the Employers.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.All six Employers are engaged in the business of clearing treestumps from strips of land in the vicinity of De Ridder, Louisiana,and hauling the stumps to the De Ridder plant of Crosby Chemicals,Inc.The stumps are used in the manufacture of turpentine and alliedproducts.The Employers operate under separate contracts withCrosby, the terms of which provide that the Employers furnish alllabor, equipment, and materials necessary for carrying out the agree-ments.Bulldozers are used to dislodge the stumps from the ground,explosive charges to break up the stumps, and trucks to haul them.The labor required includes bulldozer operators, shooters, and truckdrivers.Each Employer generally uses one or two of its own trucksin these operations.For the most part, however, the Employersengage truck owners who drive their own trucks.The Petitioner seeks to represent in separate single employer unitsthe bulldozer operators, shooters, and truck drivers employed by eachEmployer., The Employers agree that single-employer units areappropriate.However, they would exclude from each unit the truckowners driving their own trucks on the ground that they are inde-pendent contractors and hence not employees within the meaning ofthe Act.'The Employers would also exclude the shooters who workwith these alleged independent contractors on the ground that theyare employees of the latter and not of the Employers.A dispositive criterion used by the Board to determine whether anemployment relationship or an independent contractor status existsis the common law "right of control" test.'Under this test an em-ployment relationship exists where the person for whom the servicesare performed reserves the right, even though not exercised, to con-trol the manner and means by which the result is accomplished.In this case the record discloses that during the time the truckowners are on the strips of land, the Employers retain the right tocontrol the work of the truck owners and, moreover, that they effec-tively exercise that right.The truck owners report daily to the stripswhere clearing operations are under the supervision of the Employers''Section 2(3) of the Act provides that "the term`employee'...shall not include .. .any individual having the status of an independent contractor."sDel Rio & WinterGarden Telephone Company,85NLRB199, and cases cited.s Singer Manufacturing Co. v. Rahn,132 U. S. 518(1889). 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDbulldozer operators.These bulldozer operators, who are in someinstances the Employers themselves, pile up the stumps and assignthe truck owners to the piles of stumps they are to haul.After theshooters break up the stumps with explosive charges, the truck ownerstogether with the shooters load the trucks.The truck owners thenhaul the stumps to the Crosby plant. In the performance of thiswork, the truck owners are required to observe normal safety pre-cautions, and for failing to do so their relationship with the Employerhas, in some instances, been terminated.Moreover, the shooters,whom the Employers contend are employees of the truck owners, maybe and have been discharged either by or at the request of the Em-ployers for not properly performing their work. In these respects,the record makes it clear that while the truck owners are on the strips,they are subject to the same working conditions as are the regulardrivers hired by the Employers. It is equally clear that the Employ-ers, through the bulldozer operators, control all aspects of this work.Thus, with respect to operations on the strips, the evidence points to anemployment relationship between the Employers and the truck owners.Facets of the over-all relationship between the truck owners andthe Employers point to the same conclusion as does the foregoingevidence.The Employers carry liability insurance policies whichcover their entire operations including the hauling done by the truckowners.The truck owners are engaged on a terminable-at-will basis.Although many of the truck owners have worked for prolongedperiods for the same Employer, there is no evidence in the record thatduring such times these truck owners have been gainfully employedelsewhere, except, in some instances, to attend' to their own farms.The truck owners are paid on a tonnage basis, but the work is suchthat industry and initiative contribute little toward varying theirincomes.The method of payment used by the Employers when these peti-tions were filed further indicates that the truck owners are not inde-pendent contractors.At that time, the truck owners were paid weeklyin the same fashion as shooters and the Employers' own employees,with the Employers in all instances making necessary income andsocial security tax deductions.We find no merit to the contentionthat a change in this method of payment, instituted in September1950, after the petitions were filed, establishes an independent con-tractor status.Under the change, the truck owners allegedly pay theshooters who work with them.Hence, instead of direct paymentsto the truck owners and shooters, each Employer now deposits in a.payroll account administered by its bookkeeper the money due thetruck owners and't'he amounts allegedly due the shooters by the truckowners.Then, ostensibly acting as the individual truck owner's agent, VAUGHNBROTHERS385the bookkeeper, by checks signed by him, pays the shooter and thetruck owner, making social security and income tax deductions fromthe shooter's pay, but only a "bookkeeping services" deduction fromthe amount due the owner.Although some truck owners were consulted about the Septem-ber 1950 change in the method of pay, others were not and have neverauthorized a bookkeeper to act as their agent.But whether or notthe truck owners were consulted about the change, presently they haveno more control over the amount paid to, or the method of payment of,the shooters than they had before the September change when theEmployers paid the shooters directly.Thus, despite the change, twothings are clear.First, the truck owners do not in fact pay theshooters ,4 and second, there appears to be no real difference betweenthe current method of payment of the truck owners and that employedbefore the September 1950 change.Accordingly, despite the ownership and maintenance of trucksby the individuals in question,' we are of the opinion that the fore-going factors established the existence of an employment relationshipbetween the Employers and the truck owners.6And we so find.The Employers, however, contend that, even if the truck owners arenot independent contractors, they are supervisors and as such shouldbe excluded from the units.When the Employers hire the truckowners, the latter are required to bring one or two shooters on thejob.As stated above, the shooters work on the piles of stumps whichtheir respective truck owners are to haul, breaking up the stumps-with explosive charges, and helping load the stumps into trucks.Theshooters perform all their work on the strips, not accompanying thetruck owners when the latter haul the stumps for delivery.At alltimes, the shooters are under the supervision of the bulldozer opera-tors, even during the presence of the truck owners on the strips.Under these circumstances, we find that the truck owners are notsupervisors, the relationship between themselves and the shooters atbest being akin to that existing between craftsmen and their helpers.'We find that the following employees of each of these Employers :Walter J. and Joseph Vaughn, d/b/a Vaughn Brothers; Sam J.Miller; J. G. Cagle; R. L. Granger; O. M. Granger; and N. H. Cagle,employed at their respective places of business in and around De Rid-4Even assuming that the truck owners did pay the shooters,this fact would not pre-clude the existence of an employer-employee relationship between the Employeis and theShooters(A E Blacklidge,An Individual,91 NLRB 222 )°The incidence of truck ownership is not conclusive of an independent contractor status.SeePehastin Lumber and Box Company,90 NLRB No.226;Flint Oil Company,88NLRB 634° See AE.Blacklidge, An Indtioidual, supra, andcases cited;Pehastin Lumber and BoxCompany, supra; Jerry Aarts Logging Company,69 NLRB 1371° SeeAtlanta Coca-Cola Bottling Company,83 NLRB 187 ;Del Rio & Winter GardenTelephone Company,85 NLRB 199, 202-203.953841-52-vol 94-26 .386DECISIONS OF NATIONAL LABOR RELATIONS BOARDder, Louisiana, constitute separate units appropriate for the purposesof collectivebargainingwithin themeaningof the Act :All truck drivers including truck owners, and shooters includingtruck driver helpers," but excluding bulldozer operatorsEand allother supervisors as defined in the Act.5.The record indicates that employment among the Employers'employees is relatively stable.We therefore find no merit to thecontention that a substitute payroll period be used to determine eligi-bility to vote in elections hereinafter directed.Accordingly, we shalluse theBoard's usualpayroll eligibility period.[Text of Direction of Elections omitted from publication in thisvolume.]8 Reference is made inthe record to "truck driver helper." Itisnot clear,however,whether sucha classificationindependentlyexists orwhether theterminology used issynonomouswith theemployee classification"shooter."Accordingly, both classificationsare included in the unit.9It is abundantlyclear from the recordthat the bulldozer operators are supervisorswithin themeaning ofthe Act.FLORIDA JAFRA STEEL CO., MIAMI JAFRA CORPORATION, AND JAFRAINCORPORATEDandSHOPMEN'S LOCAL No. 698, INTERNATIONALAsso-CIATION OF BRIDGE,STRUCTURAL&ORNAMENTAL IRONWORKERS,AFL, PETITIONER.Case No. 10-RC-1057.:May 10, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clarence D. Musser, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The three corporations involved in this proceeding are eachengaged in a different phase of the steel business.Florida Jafra SteelCo., herein called Florida, manufactures structural steel; Miami JafraCorporation, herein called Miami, manufactures steel bars and joists;and Jafra Incorporated, herein called Jafra, sells the products of bothFlorida and Miami. Jafra also sells and erects steel fence manu-factured by other companies.Miami and Jafra each rent space in a so-called "compound" inMiami, Florida.Florida also rents space in the compound, althoughat the time of the hearing it was engaged in moving its operations toa newly acquired plant in Ojus, Florida, 12 miles from the city ofMiami.The officers of all three corporations are the same four indi-viduals.Each corporation employs a separate plant manager and a94 NLRB No. 70.